internal_revenue_service number release date index number ----------------------------------------- --------------------------------------------- ---------------------------- re private_letter_ruling request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b09 plr-111383-05 date date legend year husband a wife b date child ------- ----------------------------------------------------------------------------------------- --------- ----------------------------------------------------------------------------------------- ----------------------- ------------------------ --------- -------------------- ----------------------------------------------------------------------------------------- ------------------------ ------- --------- --------- ------------- ----------------- c d e insurance agent year dear --------------------------- this letter responds to your authorized representative’s letter dated date that requests rulings regarding the gift and estate_tax consequences of a proposed reformation and assignment of a life_insurance_policy facts the facts and representations submitted are summarized as follows in year husband was the owner and insured of a life_insurance_policy individual policy of husband having a net interpolated_terminal_reserve_value of dollar_figurea and wife was the owner and insured of a life_insurance_policy individual policy of wife having a net interpolated_terminal_reserve_value of dollar_figureb plr-111383-05 on date husband and wife the four children of husband and wife the children and child signing as trustee of a revocable_trust created on the same date the trust each executed an instrument entitled transfer by gift paragraph of the instrument provides that husband and wife transfer and assign the individual policy of husband and the individual policy of wife to the trustee of the trust paragraph of the instrument provides that the transfer of the policies is subject_to a deferred obligation from the trust to husband and wife represented by a note in an amount equal to dollar_figurec which is the combined value of the policies less dollar_figured the amount anticipated to be excluded from the total_amount_of_gifts made by husband and wife during such year under sec_2503 of the internal_revenue_code paragraph provides that husband and wife intend to exchange the policies for a single last-to-die policy joint and survivor insurance_policy having a face_amount of dollar_figuree that will be the property of the trust in lieu of the two policies described above paragraph provides that each beneficiary of the trust acknowledges the gift to trust and that each intends to contribute sufficient funds to trust to satisfy the deferred balance and to pay ongoing premiums on the policy as needed to keep it in force subject_to the rights under the trust the final paragraph of the instrument provides that husband and wife acknowledge that the transfer is a split gift to be considered as made one-half by each spouse under sec_2513 in favor of each of their four children in an amount equal to the amount of the annual exclusion allowable under sec_2503 the trust instrument of the trust appoints child as trustee paragraph of the trust instrument acknowledges delivery of the insurance policies subject_to the note payable to husband and wife in the amount of dollar_figurec paragraph of the trust instrument vests the trustee with all right title and interest in and to the cash and policy or policies acquired by the trustee and authorizes the trustee to exercise and enjoy all the options benefits rights and privileges under the policies paragraph also directs any insurance_company that issues a policy to recognize the trustee as the absolute owner of the policy and further indicates that the trustee is fully entitled to all options rights privileges and interests under such policies paragraph of the trust instrument provides that notwithstanding any other provision the trust shall be revocable by any of the children who may at any time revoke his or her participation in the trust and withdraw his or her share of its assets shortly after the execution of the transfer by gift instrument husband and wife met with insurance agent now deceased and directed him to exchange the two individual policies for a joint and survivor insurance_policy and to title the new policy in the name of the trust insurance agent presented a number of documents for husband and wife to sign in relation to the new policy whereupon husband and wife assumed insurance agent had properly completed the transactions in fact the two individual policies were properly exchanged for a joint and survivor insurance_policy but the new policy continued to list husband and wife as owners of the policy neither husband nor wife has filed a form_709 united_states gift and generation- skipping transfer_tax return for year plr-111383-05 on january 1st of year husband and wife executed an instrument entitled declaration of gift and forgiveness of note the instrument provides that husband and wife forgive by gift the note in the amount of dollar_figurec that was executed on date by child as trustee of the trust no payments had been made on the note since the date_of_issuance of the joint and survivor insurance_policy in year premium notices on the policy have been sent by the insurance_company to child as trustee of the trust child as trustee of the trust paid all the premiums due on the policy recently it was discovered that the joint and survivor insurance_policy lists husband and wife and not the trust as the owners of the policy husband and wife now intend to reform the joint and survivor insurance_policy to clarify that the trust is the owner of the policy by executing a valid assignment of the policy in favor of the trust the following rulings have been requested the reformation and assignment of the joint and survivor insurance_policy to reflect the trust as the owner of the policy will not be considered a taxable gift under sec_2512 the proceeds of the joint and survivor insurance_policy will not be includible in the gross_estate of either husband or wife under sec_2035 if one or both die within three years of the reformation and assignment of the joint and survivor insurance_policy to reflect the trust as the owner of the policy law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2503 as in effect in year provided that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of sec_2503 be included in the total_amount_of_gifts made during such year sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax plr-111383-05 sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeds the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_25_2512-8 provides that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth transactions within a family group are subject_to special scrutiny and the presumption is that a transfer between family members is a gift see 82_tc_239 aff’d without op 786_f2d_1174 9th cir in general if an individual makes a loan and as part of a prearranged plan intends to forgive or not collect on the note the note will not be considered valuable consideration and the donor will have made a gift at the time of the loan to the full extent of the loan see revrul_77_299 1977_2_cb_343 maxwell v commissioner 3_f3d_591 2nd cir 29_tc_730 sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 provides that the consent required by sec_2513 may not be signified after the 15th day of april following the close of the calendar_year of the gift unless before such 15th day no return has been filed for the year by either spouse in which case the consent may not be signified after a return for the year is filed by either spouse sec_2035 provides that if the decedent made a transfer of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the plr-111383-05 date of his death the value of the gross_estate shall include the value of any property which would have been so included sec_2042 provides in part that the value of the gross_estate shall include the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person in general the provisions of the insurance_policy policy facts govern the relationships between the insured the insurer the owner and the beneficiary see 380_us_678 355_f2d_7 1st cir 47_tc_199 acq 1967_1_cb_2 moreover evidence to the effect that policy facts do not conform to the intent of the parties intent facts must overcome the heavy presumption in favor of policy facts in rhode island hospital trust co an insurance_policy naming decedent’s father and mother as beneficiaries was obtained on decedent's life by his father years prior to decedent's death decedent’s father regarded the policy as belonging to him and he kept the policy in his own safe deposit box and paid all the premiums on the policy on the death of decedent's mother decedent's father directed decedent to change the policy beneficiary to reflect decedent’s father as the primary beneficiary and decedent made the change in spite of these facts the first circuit held that decedent had the necessary incidents_of_ownership over the insurance_policy to bring the proceeds into his gross_estate under sec_2042 the court noted that incidents_of_ownership depend on a legal power to exercise ownership of the policy the court examined the policy at issue and determined that without gaining possession of the policy the decedent could have borrowed on the policy changed the method of using the dividends assigned the policy and revoked the assignment the court further noted that decedent’s signature was necessary to change the beneficiary to surrender the policy for cash_value to alter the policy and to change the dividend options f 2d pincite the court however indicated that there is an exception to the general_rule that the terms of the policy determine the ownership of the policy the court stated as follows to the principle of heavy predominance of the ‘policy facts' over the ‘intent facts' there must be added the caveat that where the insurance_contract itself does not reflect the instructions of the parties as where an agent on his own initiative inserts a reservation of right to change a beneficiary contrary to the intentions which had been expressed to him no incidents_of_ownership are thereby created citations omitted id pincite plr-111383-05 in estate of fuchs v commissioner supra the tax_court held that facts were within the exception referred to in rhode island hospital trust co supra in estate of fuchs each of two partners had obtained insurance on decedent-partner's life to fund a buy- sell agreement the policies specifically provided that the respective beneficiaries were the sole owners of the policies and the partnership_agreement provided that each partner was to have the incidents_of_ownership of the policies he had obtained subsequently additional policies were issued and the insurance agent was instructed that the beneficiaries were to be the owners of the respective policies the policies at issue however mistakenly gave the decedent-partner some of the incidents_of_ownership in the policies of the two partners the court determined that it was the agreement belief and understanding of the partners that each insurance_policy would be owned by its respective beneficiary and that no right title or privilege in the policy was to rest with the insured decedent-partner the court stated in the case before us miller the partners’ insurance agent failed to effectuate the partners’ explicit directions and intentions and consequently the continental casualty policies similarly failed to reflect clearly those directions and intentions we cannot see any distinction between the situation where an agent gratuitously adds an unwanted clause in an insurance_policy and the situation presented herein where the agent fails to include a desired provision or remove an undesired one we have no doubt that had the partners been aware of their agent’s error in failing to have the insurance policies reflect their wishes the policies could have been corrected by reformation t c pincite the court concluded that the insurance contracts at issue were mistakenly drawn up in a manner that did not reflect the intent of the parties accordingly the insurance proceeds were not includible in the decedent-partner’s estate t c pincite in the present case we must decide whether the policy facts or the intent facts control for purposes of determining whether the reformation and assignment of the joint and survivor insurance_policy to reflect the trust as owner will constitute a transfer subject_to gift_tax or will cause the proceeds to be includible in the estates of husband and wife if either dies within years of the assignment as in estate of fuchs the intent of the parties in the present case with respect to the ownership of the policies is set forth in contemporaneous instruments in estate of fuchs the partnership_agreement revealed that the partners intended that any partner who obtained an insurance_policy on another partner would be considered the owner of that policy in the present case the transfer by gift instrument reveals that husband and wife intended to transfer ownership of the insurance policies to the trust the trust instrument executed on the same date supports this conclusion the facts of the present case are also similar to the facts in estate of fuchs in that husband and wife plr-111383-05 instructed insurance agent to title the new policies in the trust’s name insurance agent failed to follow their instructions and ownership of the policies was not properly recorded for these reasons we have determined that the exception articulated in rhode island hospital trust co supra applies to the facts of the present case accordingly we conclude for gift and estate_tax purposes that husband transferred the individual policy of husband and wife transferred the individual policy of wife to the trust on date although not a part of this request for a ruling we have decided to rule on the gift_tax consequences of the transfer of the policies to the trust in year for purposes of sound tax_administration in year husband and wife transferred their respective life_insurance policies to their children’s revocable_trust with the expectation that the transfers would be considered transfers of present interests to each of their children furthermore after they both consented to split their gifts pursuant to sec_2513 husband and wife expected that a total of dollar_figured would be excluded in determining the total_amount_of_gifts of husband and wife for year under sec_2503 finally because the amount of the note from the trust equaled the difference between the combined value of the policies and dollar_figured husband and wife expected to owe no gift_tax on the transfers of the policies to the trust in year a few months later before any payments were made on the note husband and wife canceled the note from the trust and forgave the debt husband and wife expected that the forgiveness of the debt would be considered a transfer of a present_interest to each of their children in year and that the amount of each such transfer would be less than the amount excludable under sec_2503 thus husband and wife anticipated that no gift_tax would result in year with respect to the forgiveness of the debt owed by the trust we view the initial transfers of the policies made subject_to a deferred debt obligation and the subsequent forgiveness of such debt obligation a few months later in a different tax_year without any payments having been made on such debt obligation as part of a prearranged plan to avoid owing gift_tax with respect to the transfers of the policies accordingly we conclude for gift_tax purposes that as part of a prearranged plan husband and wife intended to forgive the note executed by the trust that was received by husband and wife at the time of the transfer of the life_insurance policies see revrul_77_299 1977_2_cb_343 maxwell v commissioner 3_f3d_591 2nd cir 29_tc_730 see also 82_tc_239 thus we rule as follows the policy will not constitute a transfer subject_to gift_tax under sec_2512 the policy will not cause the proceeds of the policy to be includible in the gross_estate of the reformation or assignment of the policy to reflect the trust as the owner of the reformation or assignment of the policy to reflect the trust as the owner of the note given to husband and wife in year by the trust is not considered plr-111383-05 either husband or wife under sec_2035 if he or she dies within three years of the reformation or assignment adequate_and_full_consideration in money or money’s worth for the transfers of the life_insurance policies in year and thus husband and wife are treated as having made a gift in year in the amount dollar_figurec the amount of the note since neither husband nor wife have yet filed form sec_709 for year husband and wife should expeditiously file individual form sec_709 for year with the internal_revenue_service center cincinnati ohio in order to a report the gifts made by each spouse in year and b to signify his and her consent to consider the gifts made by one spouse to be considered as made one-half by each spouse in accordance with sec_2513 see sec_25_2513-2 a copy of this letter should be attached to each form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes copy of letter
